 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD MILLER,                                  No. 2:18-cv-02498-JAM-KJN
12                        Plaintiff,
13           v.                                         ORDER
14    BMW OF NORTH AMERICA, LLC,
15                        Defendant.
16

17          An informal telephonic discovery conference was held on June 13, 2019, at 2:00 p.m.,

18   before the undersigned. Appearing telephonically were Larry Chae on behalf of plaintiff and

19   Garrick Chan and Raymond Collins on behalf of defendant.

20          The court previously ordered defendant “to provide responses to plaintiff’s requests for

21   production concerning defendant’s internal investigations (and related documents) into the same

22   issue in other 2013 7-Series vehicles with the same engine . . . subject to further meet and confer

23   efforts between the parties, keeping in mind that this is a single-vehicle, lemon law case.” (ECF

24   No. 24.) After a break-down in the meet and confer efforts, the parties reached out to the court to

25   resolve their disputes. After considering the parties’ joint letter brief (ECF No. 26), and oral

26   arguments during the conference, IT IS HEREBY ORDERED that:

27          1. The parties shall meet and confer to reach an agreement regarding the search terms to

28                be used while searching BMW’s internal databases. Importantly, the search shall not
                                                        1
 1                  be limited to California, but shall be nationwide.

 2             2. Within thirty (30) days of this order, defendant shall provide plaintiff with

 3                  supplemental responses, based upon the agreed upon search terms, with an

 4                  understanding that the parties shall work together to modify the search terms as

 5                  needed.

 6             3. Defendant BMW NA shall coordinate with its parent company BMW AG in order to

 7                  provide responsive information and documentation without the necessity of further

 8                  court orders.

 9             IT IS SO ORDERED.

10   Dated: June 14, 2019

11

12

13

14

15

16
     /Miller v. BMW.2498.inform disc dispt order
17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
